Citation Nr: 1236530	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-33 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a jaw injury.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tuberculosis with symptoms of shortness of breath.

5.  Entitlement to service connection for disability manifested by episodes of dizziness and passing out.

6.  Entitlement to service connection for disability manifested by weight loss.

7.  Entitlement to service connection for disability manifested by loss of visual acuity, claimed as eye strain.

8.  Entitlement to an increased rating for chronic back strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the RO in Columbia, South Carolina.

In November 2005, the RO, in pertinent part, denied service connection for diabetes mellitus with symptoms of dizziness and passing out; weight loss; hypertension with symptoms of headaches; tuberculosis with symptoms of shortness of breath; and eye strain (legally blind).  The Veteran filed notices of disagreement with respect to each of those determinations, and the RO furnished him a statement of the case in September 2006.  38 C.F.R. §§ 19.26, 19.29, 20.200, 20.201 (2011).

In March 2007, the RO determined that the Veteran had failed to file a timely substantive appeal with respect to issues that were addressed in the September 2006 statement of the case.  In April 2007, the Veteran, through his former representative, filed what can reasonably be construed as a notice of disagreement with respect to the RO's determination as to the timeliness of the underlying appeal.  Thereafter, no statement of the case was provided with respect to the timeliness issue.  See 38 C.F.R. § 19.34 (2011) (providing that the matter of whether a substantive appeal has been timely filed is an appealable issue, and that if a claimant or his representative protests an adverse determination with respect to timely filing, the claimant is to be provided a statement of the case).

Ordinarily, in a situation where a claimant has filed a notice of disagreement with respect to an appealable issue, and no statement of the case has been furnished, the Board would remand the case for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As is relevant to the particular situation presented here, however, the United States Court of Appeals for Veterans Claims (Court) has recently held that the lack of a timely filed substantive appeal is not a bar to the Board's exercise of jurisdiction over a matter, and that an appeal to the Board need not be closed for failure to file a timely substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In the present case, the evidence of record shows that an attorney communicated with the RO in July 2006, stating in writing on his letterhead that the Veteran had asked him to represent him in an appeal of the RO's November 2005 decision.  Attached to the letter was a medical authorization executed by the Veteran.  Under the law then in effect, that communication was sufficient to establish the attorney as the Veteran's VA representative.  38 C.F.R. § 20.603(a) (2011).  The RO did not recognize the attorney as the Veteran's representative at that time, however, and did not provide the attorney a copy of the September 2006 statement of the case.  The attorney thereafter inquired about the status of the appeal in March 2007 (after the time for filing a substantive appeal had expired; 38 C.F.R. § 20.302(b) (2011)), and in April 2007 provided a copy of a substantive appeal, signed and dated by the Veteran in September 2006, which he asserted had been timely filed in response to the relevant statement of the case.

In light of the unique circumstances presented by this case, the Board will exercise its discretion to waive the Veteran's "untimely" appeal.  The RO's failure to provide a copy of the September 2006 statement of the case to the Veteran's then-valid representative, together with the attorney's subsequent assertions that he did, in fact, file a substantive appeal within the regulatory time frame are, in the Board's view, significant circumstances mitigating the RO's conclusion that a substantive appeal was not timely filed.  The Board will accept jurisdiction of those issues adjudicated in November 2005 with which the Veteran and his former representative expressed timely disagreement.

In this regard, the Board notes that the RO, in its September 2006 statement of the case, combined the Veteran's claims for service connection for diabetes, dizziness/passing out, hypertension, and headaches into two issues: entitlement to service connection for diabetes mellitus with symptoms of dizziness and passing out and entitlement to service connection for hypertension with symptoms of headaches.  It does not appear from the record, however, that the Veteran intended that service connection for his symptoms of dizziness/passing out and headaches be considered solely as due to diabetes and/or hypertension.  Accordingly, and in order to more accurately reflect the Veteran's apparent intent, those issues have been recharacterized as set forth above, on the title page.

In regard to the Veteran's claim for service connection for disability manifested by dizziness and passing out (previously described as dizzy spells and blackouts), the Board notes that that claim was denied by a rating decision entered in July 1957.  Although the Veteran did not appeal that decision, he has since obtained and submitted relevant service treatment records that existed, but were not associated with the claims file, at the time of the July 1957 adjudication.  See Submission from the Veteran received in November 2008.  He is therefore entitled to have that claim reconsidered under the provisions of 38 C.F.R. § 3.156(c) (2011).

Subsequent to the RO's decision in November 2005, the RO entered decisions in December 2007 and October 2008 that, in pertinent part, denied a rating in excess of 40 percent for chronic back strain and service connection for residuals of jaw injury.  Inasmuch as the Veteran has perfected an appeal with respect to both of those issues, they are properly before the Board as well.

In a July 2012 rating decision, the RO granted entitlement to service connection for migraine headaches, constituting a full grant of the benefit sought by the Veteran on this issue.

This matter was remanded to the RO in September 2010 for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of an increased evaluation in excess of 40 percent for the service-connected chronic back strain is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated jaw disability is not due to an event or incident of the Veteran's period of active service or due to or aggravated by the service-connected disability.

2.  The Veteran did not present credible lay assertions sufficient to establish a continuity of symptomatology for the purpose of linking the onset of a jaw disability to his period of active service.  

3.  The Veteran's diabetes mellitus and hypertension first manifested many years after service and are not due to an event or incident of the Veteran's active service. 

4.  The Veteran does not have active tuberculosis and there is no evidence of active tuberculosis in service or a diagnosis of this disease within three years of service separation or any evidence of a current residual disability.   

5.  The currently demonstrated disability manifested by syncope, dizziness, and fainting is not due to an event or incident of the Veteran's period of active service or due to or aggravated by a service-connected disability. 

6.  The Veteran does not have a current identifiable disability manifested by weight loss.  

7.  The current eye disability manifested by macular scarring, loss of visual acuity, diabetic retinopathy, and cataracts first manifested many years after service and is not due to an event or incident of the Veteran's active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a jaw disability have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).   

2.  The criteria for entitlement to service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).   

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).   

4.  The criteria for entitlement to service connection for active tuberculosis and any residuals of tuberculosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).   

5.  The criteria for entitlement to service connection for a disability manifested by syncope, dizziness, and fainting have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).   

6.  The criteria for entitlement to service connection for a disability manifested by weight loss have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).   

7.  The criteria for entitlement to service connection for an eye disability to include macular scarring, loss of visual acuity, and diabetic retinopathy have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was provided with notice of VCAA in July 2005, September 2005, August 2007, September 2007, October 2007, June 2008, September 2008, September 2010, and May 2011.  The VCAA letters indicated the types of information and evidence necessary to substantiate a claim for service connection and for an increased rating, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice, pertaining to the downstream disability rating and effective date elements of his claims in the letters dated in August 2007, September 2007, June 2008, and September 2008.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in June 2009, October 2009, and June 2012.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirement has been satisfied.  All available service treatment records were obtained.  The VA treatment records dated from 1987 to 2011 are associated with the claims folder.  Private medical records from Dr. M., Dr. W., the Medical Center of U. of S.C., and the S. Eye Institute are associated with the claims folder.  Records from the Social Security Administration, C.C. health department, and R. Hospital were unavailable and any additional attempts to locate such records would be futile since VA was informed that these records are unavailable or have been destroyed.  The record shows that the Veteran had actual knowledge that the R. Hospital records and C.C. health department records were unavailable.  See the July 2007 statement from the Veteran.  The Veteran was also notified by VA that the identified records were not located in February 2008 and May 2011.   

In November 2005, August 2007, and September 2007, the Veteran informed the RO that he had no additional information or evidence to submit in support of his claims.  

The Veteran was afforded VA examinations in April 2009, June 2011, July 2001 and October 2011 in order to determine the nature and etiology of the claimed jaw, dizziness, eye, tuberculosis and shortness of breath, and weight loss disabilities.  An additional medical opinion was obtained in June 2012 as to the nature and etiology of the claimed weight loss disability and eye disability.  VA examination reports for examinations performed in May 1957, September 1957, and April 1962 are also associated with the claims folder.  The examinations were conducted by medical professionals who provided diagnoses and reasoned conclusions.  They are adequate. 

VA has not afforded the Veteran a comprehensive medical examination relating to his claims for service connection for diabetes mellitus and hypertension.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon; supra.  

A VA examination under the standards of McLendon is not warranted in this case.  While the record reflects current diagnoses of diabetes mellitus and hypertension, there is no evidence of these diseases in service or for many years after service.  There is no evidence of a diagnosis within one year of service separation.  There is no indication that the diabetes mellitus or hypertension or persistent or recurrent symptoms of these diseases may be associated with the Veteran's service.  There is sufficient competent medical evidence on file, including service treatment records and VA examination reports performed within one year of service separation, for VA to make a decision on the claim.

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as there is no showing of element (2) and (3) from the McLendon analysis.  There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since there is "no reasonable possibility exists that such assistance would aid in substantiating the claim," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if cardiovascular disease or diabetes mellitus became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, or if active tuberculosis became manifest to a degree of 10 percent or more within three years from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised. Under this provision, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a) (effective prior to and from October 10, 2006). 

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.



The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

III.  Discussion

A.  Service connection for a jaw disability.  

The Veteran contends that he incurred a jaw disability due to injuries sustained in service.  He contends that he was a boxer in service and he incurred injuries to his face and jaw when boxing and this led to his current jaw disability.  In a November 2008 statement, the Veteran stated that he sustained repeated blows to the face while boxing in service and he has experienced jaw pain since that time.  See also the May 2011 statement by the Veteran.  The Veteran contends that he received treatment for a jaw disability soon after service.   

The Veteran is competent to report observable events and firsthand knowledge including that he was a boxer in service and he sustained injuries as a boxer.  He is also competent to report observable injuries.  The Veteran is competent as a lay person to describe first-hand events and to report observable symptoms such as an injury to his jaw or mouth.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

In this regard, the Board finds that the Veteran is competent to describe observable symptoms due to a jaw or mouth injury.  However, he does not have the medical expertise to render a medical diagnosis or provide a medical opinion as to whether an injury in service caused the claimed jaw disability.  The Veteran's statements concerning any diagnosis due to the injuries sustained while boxing are not competent and have no probative value.  

The Board also finds that the Veteran's statements as to the extent of the injuries to the jaw due to boxing are not credible.  The lay statements made in connection with the Veteran's compensation claim dated in 2008 contradict the contemporaneous statements that he made in service, upon service separation, and upon VA examination in 1957, and belie the Veteran's current assertion of continuity of symptoms.    

He reports having extensive injuries to his jaw from boxing.  However, medical evidence generated during his time in active service and at the time that he boxed do not disclose any injury to the jaw.  The Veteran's service treatment records are devoid of reference to a jaw or mouth disability.  

Service treatment records show that upon enlistment examination in May 1953, dental examination revealed missing teeth, numbers 1, 17, and 32.  The service treatment records show dental treatment in July 1953, September 1953, December 1953, February 1954, March 1955, December 1955, August 1956, and November 1956.  The treatment included calculus removal, treatment for an impacted tooth, and treatment of an infection to the alveolus.  

Service clinical records for a hospitalization in September 1953 indicate that examination of the mouth was normal.  A May 1955 service treatment record indicates that examination of the head was normal.  

The April 1957 separation examination report indicates that the Veteran reported "no" when asked if he then had, or ever had any severe tooth or gum trouble.  Examination of the mouth and head was normal on clinical examination.  He did not have any additional missing teeth than when he enlisted into service.  Tooth number 31 was restorable.  The dental treatment records from service do not show any treatment for a injury to the mouth or jaw.

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service examination report shows that the Veteran had a normal mouth and head upon separation from service.  

The Board finds that the Veteran's statements made in the course of the separation examination have greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, these statements were made at the time of service.

The evidence of record shows that examinations of the Veteran's mouth and jaw were normal soon after service.  The Veteran was afforded VA examinations soon after service separation.  A May 1957 VA examination report indicates that examination of the head and face was normal.  A September 1957 VA examination report indicates that examination of the mouth was normal.  Examination of teeth revealed adequate dentition.  

A March 1972 report of medical examination for disability retirement indicates that the Veteran worked as a guard and he had been attacked twice.  The Veteran had a 12 centimeter laceration under the left side of the mandible. 

There is no competent evidence to establish a nexus between the claimed jaw disability and any event of service.  There is no medical evidence that links the onset of the jaw disability to any incident of his service, to include any injuries sustained while a boxer.     

In fact, there is medical evidence that establishes that there is no nexus between the current jaw disability and active service.  

The Veteran was afforded a VA examination in April 2009 in order to obtain medical evidence as to the nature and likely etiology of the jaw disability and whether such disease is etiologically related to injury or disease in service.  The VA examiner indicated that he reviewed the claims folder and examined the Veteran.  

Physical examination revealed that the Veteran had no functional loss or loss of motion.  The Veteran had missing teeth at numbers 1, 3, 16, 17, 18, 19, 20, 23, 24, 25, 26, 30, 31, and 32.  The examiner noted that these teeth could be replaced by a prosthesis.  The Veteran had no limits of range and there was no bone loss or loss of mandible or maxilla.  He had no loss of teeth due or loss of the mandible or maxilla.  

The examiner noted that the Veteran reported a history of boxing for the Army in 1953 to 1957.  The Veteran recalled no history of a broken jaw or loss of teeth from boxing that he is aware of.  The examiner noted that the records provided were reviewed and there was no mention of any dental concerns of any kind.  The examiner stated that there was no evidence from the Veteran concerning any teeth knocked out or damage to his jaw.  The examiner indicated that the Veteran stated that he had no teeth knocked out and no jaw damage from boxing.  The examiner indicated that there was no supporting documentation in the record to support the Veteran's statement concerning a possible jaw dislocation from a boxing match.  

The examiner stated that the Veteran had a very debilitated dentition which was not service related.  The examiner indicated that the Veteran's poor occlusion and unsupported jaw positions are significant contributing factor to any temporomandibular joint disorder.  The examiner stated that this was due to poor oral hygiene and normal dental disease.  The examiner stated that while the Veteran did box in service, he could find no sustainable evidence of any damage to his jaw that existed in the records.  The examiner attributed most of the Veteran's current problems to his poor debilitating dentition and would say that it is not caused by or the result of boxing while in service.  The examiner stated that he could find no evidence of any dislocation of the jaw as stated by the Veteran and no medical record of any jaw problem or teeth being knocked out and so any jaw problems he is having now is due to the fact that he has poor debilitating dentition.    

An October 2011 VA dental examination report indicates that the examiner reviewed the claims folder and examined the Veteran.  The examiner noted that the Veteran was a boxer in service.  The examiner further indicated that there was no mention of any temporomandibular issues or dislocation of jaw in service.  It was noted that the Veteran had an intact dentition upon release from service, with posterior support intact.  

The examiner indicated that current panoramic reveals a severely debilitated dentition with no posterior support, super-erupted posterior teeth, and an uneven and reverse plane of occlusion which contributed heavily to temporomandibular causality/problems.  The examiner indicated that since there was no mention of temporomandibular issues in service, and in light of the Veteran's long term poor dentition and debilitation that contributed heavily to temporomandibular issues, he would conclude that, as a board certified specialist, that the Veteran's temporomandibular symptoms are less than likely as not caused while in-service and more than likely as not caused by after service debilitation of his dentition.  As noted, the examiner is a board certified dentist.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. 

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.  

The Board finds that the April 2009 and October 2011 VA medical opinions to have great evidentiary weight in deciding this appeal.  The VA examiners reviewed the claims folder including the service treatment records and the Veteran's entire medical history, considered the Veteran's lay statements of the injuries in service, and examined the Veteran before rendering the medical opinion.  The examiners provided a rationale for the opinion and pointed to the evidence of record which supported the opinion.  The opinion is based on sufficient facts and data.  

The Veteran's own assertions that he has a jaw disability that was caused by boxing injuries in service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran is not shown to have medical expertise or to have submitted any medical evidence that supports his assertions.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a jaw disability.     

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a jaw disability is denied.   

B.  Service connection for diabetes mellitus.    

The Veteran asserts that the current diagnosis of diabetes mellitus is related to his period of active service.  The service treatment records show no complaints, findings, or diagnosis of diabetes mellitus. 

There is no evidence of a diagnosis of diabetes mellitus within one year of service separation in May 1957.  The VA examination reports dated in May 1957, June 1957, and September 1957 do not show any evidence of diabetes mellitus.  The September 1957 VA examination report indicates that complete blood count and urinalysis were normal.  Thus, service connection on a presumptive basis is not warranted. 

The medical evidence of record shows that the Veteran developed diabetes mellitus many years after service separation.  A March 1988 VA treatment record notes that the Veteran had adult onset diabetes mellitus for under 10 years which indicates a date of onset in about 1978.  An April 1997 VA treatment record notes that the Veteran had diabetes mellitus for 10 years.  A July 1998 VA treatment record indicates that the Veteran reported having diabetes mellitus for 32 years which indicates an onset in about 1966.  

In a September 2005 statement, the Veteran stated that diabetes mellitus was diagnosed in 1960 at R. Hospital.  The Board notes that R. Hospital informed the RO that they had no records for the Veteran since records over 10 years old are destroyed.  

A June 2005 VA treatment record notes that the Veteran stated that diabetes mellitus was diagnosed in 1968.  Upon VA examination in June 2011, the Veteran stated that the diabetes mellitus was diagnosed in 1959.  

The Board finds that more probative evidence generated in service and after service in 1957 and 1962 establishes that the Veteran did not have a diagnosis of diabetes mellitus in service or within one year from service separation.  

There is no competent evidence establishing that the diabetes mellitus was diagnosed in service or within one year of service separation.  There is no competent evidence which medically relates the current diagnosis of diabetes mellitus to active service.  There is no medical evidence to support the Veteran's lay assertions that the diabetes mellitus is medically related to active service.  

The Veteran's own assertions that the diabetes mellitus is related to his active service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran is not shown to have medical expertise or to have submitted any medical evidence that supports his assertions.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for diabetes mellitus.     

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diabetes mellitus is denied.   


C.  Service connection for hypertension. 
 
The Veteran asserts that the current diagnosis of hypertension is related to his period of active service.  The service treatment records show no complaints, findings, or diagnosis of hypertension.  The April 1957 discharge examination indicates that the Veteran denied having high blood pressure.  The blood pressure reading was 136/76.    

There is no evidence of a diagnosis of hypertension within one year of service separation in May 1957.  The Veteran was afforded VA examinations in May 1957, June 1957, and April 1962.  He was hospitalized in September 1957.  Hypertension was not detected or diagnosed upon these examinations.  The June 1957 VA examination report indicates that the Veteran had no cardiac complaints.  The blood pressure reading was 132/82.  There is no indication in the VA examination report that the Veteran was taking medications for hypertension or that he had a diagnosis of hypertension.  

September 1957 VA hospital records show that the Veteran's blood pressure reading was 120/80.  Hypertension was not diagnosed and there is no indication in the hospital records that the Veteran was taking medications for hypertension or that he had a diagnosis of hypertension in the past.   

The Board finds that more probative evidence generated in service and after service in 1957 and 1962 establishes that the Veteran did not have a diagnosis of hypertension in service or within one year from service separation.  Thus, service connection on a presumptive basis is not warranted. 

The medical evidence of record shows that the Veteran developed hypertension many years after service separation.  A May 2002 VA treatment record indicates that the Veteran reported that hypertension was diagnosed in November 1995.  

Upon VA examination in June 2011, the Veteran stated that hypertension was diagnosed in 1958 and he has been on medications ever since.  

The Veteran is competent to report that he was told he has a diagnosis and he is competent to report that he takes medications for a certain disease or disability.  However, the Board finds that the Veteran's statements that the hypertension was diagnosed in 1958 are not credible.  The Veteran first alleged that the hypertension was diagnosed within a year after service in 2011, over 50 years after service.  He made these statements in connection with the compensation examination for his compensation claim.

The Board also finds that the medical evidence generated in 1957, specifically the VA examination reports and VA hospital records discussed above, to be more probative that the Veteran's statements made in 2011.  The medical evidence is more probative because it was generated during the time period in question and this evidence was made in the course of medical treatment.  The Board finds that this medical evidence outweighs the Veteran's own statements and establishes that the Veteran did not have a diagnosis of hypertension within one year of service separation.  

The weight of the evidence establishes that the hypertension did not manifest in service or within one year of service separation.  There is no competent evidence which medically relates the current diagnosis of hypertension to active service.  The medical evidence shows that the hypertension first manifested many years after service.  

The Veteran's own assertions that the hypertension is related to his active service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran is not shown to have medical expertise or to have submitted any medical evidence that supports his assertions.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension.       

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for hypertension is denied.   

D.  Service connection for tuberculosis with shortness of breath. 

The Veteran asserts that he has tuberculosis or was exposed to tuberculosis and this causes shortness of breath.  He contends that he had tuberculosis upon service discharge and was hospitalized soon after service for this disease.  See the Veteran's statements dated in September 2005 and May 2006.  

There is no competent evidence of a current diagnosis of tuberculosis or a diagnosis of tuberculosis in the past.  Service treatment records indicate that the Veteran was hospitalized in September 1953 for weight loss.  The Veteran reported that he had lost 33 pounds in 5 months.  He underwent testing and physical examination.  The findings were normal.  A September 1953 chest x-tray examination revealed no evidence of active pulmonary disease.  The tubercle bacilli test was negative.  The Veteran was discharged after four days and it was noted that no disease was suspected.  

The April 1957 discharge examination indicates that examination of the chest and lungs was normal.  Chest x-ray examination was normal.  It was noted that the Veteran had complaints of shortness of breath due to a back injury.  The Veteran denied having tuberculosis.   

There is no evidence of treatment or diagnosis of tuberculosis after service.  The May 1957 VA examination report indicates that examination of the chest and lungs was negative.  A September 1957 VA examination report indicates that examination of the chest including x-ray examination was negative.  An April 1962 chest x-ray examination was negative.  

A December 1987 VA treatment record indicates that the Veteran reported having night sweats for two months and an occasional cough.  He denied tuberculosis exposure.  A tuberculosis test was performed.  A January 1988 VA treatment record indicates that a PPD test (tuberculosis test) was negative.  

A June 2005 VA treatment record indicates that the Veteran reported that he had tuberculosis in service.  In a September 2005 statement, the Veteran asserts that he was sick upon service separation and tuberculosis was diagnosed soon after discharge.  The Veteran asserts that on the day of discharge, he was admitted to a Naval Hospital in Charleston and tuberculosis was diagnosed.  He contends that he was hospitalized for 10 days.  In a May 2006 statement, the Veteran stated that he was treated for tuberculosis on the date of his discharge from service.  He contends that he was told to seek treatment for spots on his lungs.  The Veteran stated that he was treated at the Charleston Naval Hospital, the Charleston County Hospital, and at the health department.  He stated that he attempted to locate these records but to no avail.  The Veteran asserted that he was treated for shortness of breath which was a residual of tuberculosis.  

As discussed above, there is no evidence of a diagnosis of tuberculosis in service or upon service discharge.  There is no competent evidence of a diagnosis of tuberculosis at any time in service or after service.  VA made attempts to locate all of the Veteran's records from the Charleston Naval Hospital and such records were not located.  It does not appear that such records exist.  See the October 2011 National Personnel Records Center (NPRC) search response and the RO's February 2012 memo regarding unavailability of these service clinical records.  

The Veteran was afforded a VA examination in June 2011.  The Veteran reported a diagnosis of tuberculosis in 1957 when he was at a Naval Hospital.  He stated that he was hospitalized for 10 days and was given oral medications that made his "chest burn".  He indicated that he did not have active tuberculosis.  He reported occasional hemoptysis.  The Veteran also reported that his weight fluctuates between 130-150.  He did not have night sweats or a chronic  cough.  He reported that he coughed sometimes.  He reported having wheezing with upper respiratory infections.  Physical examination of the lungs and chest was negative.  The examiner opined that the Veteran did not have active tuberculosis.   

The Board finds that the more probative evidence and the weight of the evidence establishes that the Veteran did not have a diagnosis of tuberculosis in service or after service and the Veteran does not currently have active tuberculosis or any residuals thereof.  The service treatment records and clinical records, and the post service records show that the Veteran was tested for tuberculosis and the results were negative.   

The Veteran has not submitted medical evidence to support his lay assertions that he had tuberculosis in service or soon after service or that he currently had residuals of tuberculosis.  

The Veteran is competent to identify observable manifestations, such as chest pain or shortness of breath.  However, he is not competent to render a medical diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

The medical evidence of record shows that the symptoms of shortness of breath has been attributed to hypertension.  See the June 2011 VA examination report.  Service connection for hypertension is not in effect.  

The Court has held that Congress specifically limited service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

Accordingly, on this record, the Board concludes that service connection for tuberculosis and residuals of tuberculosis is not warranted 

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

E.  Service connection for an eye disability manifested by loss of visual acuity, to include diabetic retinopathy, cataracts, and macular scarring and edema.   

The Veteran contends that he incurred a disability manifested by loss of visual acuity due to injuries sustained in service.  He contends that he was a boxer in service and he incurred injuries to his face when boxing and this led to his current eye disability.  See the May 2011 and September 2005 statements by the Veteran.  

As noted above, the Veteran is competent to state that he was a boxer in service and he sustained injuries as a boxer.  He is competent to report observable injuries.  The Veteran is competent as a lay person to describe first-hand events and to report observable symptoms such as impaired or blurry vision.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

In this regard, the Board finds that the Veteran is competent to describe observable symptoms due to a head or eye injury.  However, he does not have the medical expertise to render a medical diagnosis or provide a medical opinion as to whether an injury in service caused the claimed eye disability.  

The Board finds that the Veteran's statements as to the extent of the face and eye injuries in service are not credible.  The lay statements made in connection with the Veteran's compensation claim dated in 2007 contradict the contemporaneous statements that he made in service and upon service separation, and belie the Veteran's current assertion of continuity of symptoms.  He reports having extensive injuries to his face from boxing.  However, medical evidence generated during his time in active service and at the time that he boxed do not disclose any injury to the face or eyes.    
  
Service treatment records show that upon enlistment examination in May 1953, examination of the eyes was normal.  Distant vision was 20/20.  Service hospital records dated in September 1953 indicate that examination of the eyes was normal.  A May 1955 service treatment record indicates that examination of the head was negative.  

Service treatment records dated in July 1955 indicate that the Veteran's eyes itched and he had discharge.  It was noted that he may be allergic.  An August 1955 service treatment record notes that the Veteran's eyes water and burn.  It was noted that the Veteran sneezed a lot it was probably an allergy.  A record dated two days later indicates that the Veteran's eyes were still irritated.  The assessment was slight blepharitis.  A September 1955 service treatment record indicates that the Veteran reported that his eyes were getting a little better.  Physical examination was negative.  

The April 1957 separation examination report indicates that the Veteran reported "yes" when asked if he had eye trouble.  The examiner noted that the Veteran had eye strain which did not impair the Veteran's vision.  Examination of the eyes was normal.   Distant vision was 20/20. 

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service examination report shows that the Veteran had complaints of itching, strain, watering, and burning in the eyes.  Slight blepharitis was diagnosed in August 1955.  However, examination of the eyes and vision was normal upon service separation in April 1957.  

There is no medical evidence generated at the time of service or soon after to support the Veteran's assertions that he had extensive injuries to his face and eyes from boxing.  The medical evidence shows that upon service separation, examination of the face and eyes was normal.  It was noted that the Veteran had eye strain but this was not attributed to an identifiable disease or disability and the examiner indicated that this did not impair vision.  

The Veteran was afforded VA examinations soon after service separation.  A May 1957 VA examination report indicates that examination of the head, face, and eyes was normal.  A September 1957 VA examination report indicates that examination of the eyes was negative.  The weight of the evidence shows that the Veteran's eyes were normal in service and soon after service.  

There is no competent evidence to establish a nexus between the claimed eye disability and any event of service.  There is no medical evidence that links the onset of the eye disability to any incident of his service, to include any injuries sustained while a boxer in service.  In fact, there is medical evidence that establishes that there is no nexus between the current eye disability and active service.  

The medical evidence shows that the Veteran is now legally blind.  A January 2009 VA medical opinion by an optometrist indicates that the Veteran was legally blind due to diabetes retinopathy and macular scars in both eyes, which were permanent conditions.  Records from an eye clinic dated in March 2008 and April 2008 indicate that the Veteran had cataracts and proliferative diabetic retinopathy.  It was noted that the macular scars were the cause of the Veteran's poor vision.  

The weight of the medical evidence of record establishes that the Veteran's decreased vision first manifested over 30 years after service separation and is caused by the diabetic retinopathy and macula scarring and is not caused by the boxing injuries in service.  As discussed above, the more probative evidence of record establishes that the Veteran had normal vision upon separation from service and soon after service.   

VA treatment records show that diabetic macular edema was diagnosed in April 1990.  In May 1990, the veteran underwent laser treatment of the right eye to help decrease swelling.  In July 1990, clinically significant diabetic macular edema and background diabetic retinopathy were diagnosed.  In September 1990 and in February 1991, the Veteran underwent laser treatment of the left eye.  A March 1993 VA treatment record indicates that the Veteran had clinically significant diabetic macular edema and decreased visual acuity since October 1992.  In April 1997, the Veteran underwent laser treatment to the right eye.  

VA hospital discharge summary reports dated in June 2005 and October 2002 indicate that discharge diagnoses included legally blind in both eyes secondary to diabetic retinopathy.  A February 2004 VA treatment record indicates that the macular scarring likely caused the poor visual acuity.  A November 2004 VA treatment record indicates that the Veteran had proliferative diabetic retinopathy in both eyes with multiple laser treatments.  

An April 2008 record from the S. Eye Institute indicates that the Veteran had proliferative retinopathy in both eyes and post laser macular scars which were the cause of the poor vision.   

A December 2010 VA ophthalmology report indicates that the Veteran had a long history of poor acuity with history of macular scarring.  It was noted that the Veteran was diabetic, and he did not have eye surgery but possibly had laser surgery.  Examination revealed pigmented scars in maculas in both eyes, greater in the right eye.  The right eye showed areas of heavy laser scars but not full proliferative retinopathy photocoagulation.  Examination of the left eye revealed macular scars with pigmented scarring and retinal pigmentation epithelium, primarily temporally.  No retinopathy was noted.  The examiner indicated that he reviewed the old records and there was nothing in record older than 2003 when macular scars were already noted and laser scars were noted.  The examiner stated that the maculas looked like laser scars.  The impression included nuclear sclerotic cataracts in both eyes; the examiner stated that surgery would not improve vision at this time.  The examiner indicated that there was no new retinopathy.  

A February 2011 optometry note indicates that the Veteran was seen for a 10 month follow-up for low vision.  The Veteran was being seen for an update on his acuity since he had a recent big decrease in vision.  It was noted that the Veteran was being followed in the general eye clinic.  The optometrist noted that the Veteran used a long guide cane and walked very fast, almost like he did not need a guide cane.  It was further noted that the Veteran had a history of being a boxer in service and has had multiple head injuries due to this, which the Veteran believed caused his headaches.  The Veteran's chief complaint was that his vision was getting worse in both eyes.  The examiner noted that the Veteran was a poor historian and was not very specific about the vision loss.  The Veteran reported that his vision was generally slowly getting worse in both eyes.  The Veteran's medical history included macular scarring; diabetes mellitus with mild nonproliferative diabestic retinopathy in both eyes stable; and cataracts, not visually significant.  

The Veteran underwent examination of his visual acuity.  The optometrist noted that he was not comfortable with the acuity representing what this Veteran could really see.  The optometrist indicated that it was his best guess that the Veteran's acuity was somewhere in the neighborhood of 20/400 in both eyes.  The assessment was legally blind in both eyes due to macular scarring and nonproliferative diabetes retinopathy. 

The Veteran was provided a VA eye examination in July 2011.  The Veteran reported that he did not see well.  He indicated that he was a boxer in the military and he believed his visual loss was related to the boxing.  The Veteran reported that he did drive a car legally from 1958 or so until 2005 when he became restricted in driving because of his visual loss.  When asked when his visual loss began, the Veteran reported that it was hard for him to determine.  The Veteran reported that he got around with a red tipped cane, did not drive, could not read, and he had a limited quality of life because of his poor vision.  

Physical examination revealed that the Veteran's uncorrected and best corrected visual acuity at distance and near in both eyes was hand motion at face.  Confrontation visual fields were grossly normal.  Extraocular movements were normal.  Pupillary exam was normal.  Slit lamp exam showed 2+ nuclear sclerosing cataracts.  After the instillation of dilating drops, he was found to have macular scarring with multiple circular areas of choriretinal scar on his macula and peripheral scars that are similar.  

The impression was cataracts; mild age related cataracts that do not impair his vision; and macular and retinal scarring that are of unclear etiology from this single examination.  The examiner noted that he needed to see the Veteran's records to elucidate an exact diagnosis for him as well as to determine if it is related to military career and boxing.  The examiner indicated that the Veteran had severe visual impairment.  

In June 2012, VA obtained an additional medical opinion.  The VA physician reviewed the Veteran's claims folder and medical records.  The physician noted that the Veteran was a boxer in service and he suffered blunt force trauma to the head, neck, and upper body.  The physician also noted that in a May 2011 statement the Veteran stated that he sought medical treatment soon after service for pain in his jaw and dental problems that resulted from serving on a boxing team.  He also reported that he went to Roper Hospital in 1958 to 1959 because of difficulty with his eyes and diminished vision and he went to other doctors on numerous occasions for loss of vision.  The Veteran stated that as a boxer in service, he received injuries to his jaw, head, and face. He stated that training and fighting matches caused painful blows to the face, eyes, nose, and head.  The Veteran reported that after fighting season was over, he had occurrences of fainting and blackouts.  He reported that this happened three or four times before he was taken to the hospital by ambulance.  He stated that he was treated at the hospital for eye injuries.  He reported that he had been treated numerous times for eye damage and had been declared legally blind.  

The VA physician indicated that he had reviewed the newspaper articles about the Air Force boxing team which were submitted by the Veteran.  The VA physician reviewed the July 2011 VA eye examination report, the February 2011 optometry report, the December 2010 ophthalmology report, and the service treatment records in addition to the other pertinent records in the claims folder.  The VA physician noted that the discharge examination report dated in April 1957 indicates that the Veteran had complaints of headaches and eye strain which did not impair vision.  

The VA physician opined that it was less likely than not that the Veteran's visual impairment was incurred in or caused by the claimed in service blunt force trauma from boxing.  The VA physician stated that the eye examinations conducted by competent providers shortly after the Veteran's discharge from service showed no eye changes.  The VA physician stated that multiple recent eye examinations described the changes to the Veteran's retina and macula bilaterally as diabetic macula edema and nonproliferative diabestic retinopathy.   

The Board finds that the June 2012 VA medical opinion to have great evidentiary weight in deciding this appeal.  The VA examiner reviewed the claims folder including the service treatment records and the Veteran's entire medical history, and considered the Veteran's lay statements of the injuries in service before rendering the medical opinion.  The examiner provided a rationale for the opinion and pointed to the evidence of record which supported the opinion.  The opinion is based on sufficient facts and data.  

The Veteran himself asserts that his vision loss is the result of boxing injuries in service.  However, there is no competent evidence that tends to link his current vision loss and any event on incident of the Veteran's period of active service.  There is no medical evidence to support the Veteran's lay assertions that the vision loss was caused by boxing injuries in service.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran is not shown to have medical expertise or to have submitted any medical evidence that supports his assertions.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for an eye disability.     

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for an eye disability to include diabetic retinopathy, cataracts, and macular scarring and edema is denied.   

F.  Service connection for a disability manifested by dizziness and fainting. 

The Veteran contends that he incurred a disability manifested by fainting and dizziness due to injuries sustained in service.  He contends that he was a boxer in service and he incurred injuries to his face when boxing and this led to his current dizziness disability.  See the Veteran's statements dated in September 2005 and May 2011.  

As noted above, the Veteran is competent to state that he was a boxer in service and he sustained injuries as a boxer.  He is also competent to report observable injuries.  The Veteran is competent as a lay person to describe first-hand events and to report observable symptoms such dizziness.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

In this regard, the Board finds that the Veteran is competent to describe observable symptoms due to a head injury.  He is competent to describe sustaining a head injury.  However, he does not have the medical expertise to render a medical diagnosis or provide a medical opinion as to whether an injury in service caused the claimed disability manifested by dizziness and fainting.    

The lay statements made in connection with the Veteran's compensation claim dated in 2008 contradict the contemporaneous statements that he made in service and upon service separation, and belie the Veteran's current assertion of continuity of symptoms.  The Board also finds that the Veteran's statements as to the extent of the injuries are not credible.  He reports having extensive injuries to his face and head from boxing.  However, medical evidence generated during his time in active service and at the time that he boxed do not disclose any injury to the face or head.  

Service treatment records show that upon enlistment examination in May 1953, neurological examination was normal.  Service hospital records dated in September 1953 indicate that physical examination was negative.  A May 1955 service treatment record indicates that examination of the head was negative.  

The April 1957 separation examination report indicates that the Veteran reported "yes" when asked if he had dizziness or fainting spells.  The examiner noted that the Veteran had fainting and dizziness spells on a few occasions.  Neurological examination was normal.  A disability manifested by fainting or dizziness was not detected or diagnosed.   

The Board finds that the medical evidence generated at the time of the Veteran's period of service to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service examination report shows that the Veteran reported having occasional fainting and dizziness.  However, neurological examination was normal upon service separation in April 1957.  A disability manifested by fainting or dizziness was not detected or diagnosed.  

The evidence of record shows that neuropsychiatric examination was normal soon after service.  A September 1957 VA examination report indicates that the Veteran reported blacking out one time since service.  He denied having blackout before service.  Physical examination was negative.  There was no evidence of any structural disease of the brain or spinal cord.  The examination report indicates that there was no evidence of a neuropsychiatric disease.  

The symptoms of dizziness and fainting in service and soon after have not been attributed to an identifiable disease or disability.  The evidence shows that neurological and neuropsychiatric examinations were normal in service and within one year of service separation.  The Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. 

Without a pathology to which the symptoms can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

There is no competent evidence to establish a nexus between the claimed disability manifested by fainting and dizziness and service.  There is no medical evidence that links the onset of the claimed disability to any incident of his service, to include any injuries sustained while a boxer.     

In fact, there is medical evidence that establishes that the current findings of dizziness are attributed to nonservice-connected disabilities including diabetes mellitus, hypertension, and coronary artery disease.  There is medical evidence which establishes that the dizziness is not due to the service-connected migraine headaches.  

The Veteran was afforded a comprehensive general medical examination by VA in June 2011.  The June 2011 VA examination report indicates that the Veteran reported he was a boxer in the military and sustained several blows to the head.  He reported that he had problems with dizziness and syncope.  He indicated that he was dizzy on an almost daily basis and it lasts until he can rest.  The Veteran stated that he used heart medications for it which does help and he reported he had syncope episodes twice a week and lost consciousness for an unknown amount of time.  The Veteran stated that sometime he is "brought back" by people putting ammonia underneath his nose.  

The VA examiner reviewed the claims folder and examined the Veteran.  The impression was dizziness, with multiple etiologies including diabetes mellitus, hypertension, coronary artery disease, and headaches.  The examiner stated that there were no diagnostic tests to his knowledge which indicated which is most contributing.  

The examiner was asked to render an opinion as to whether the Veteran had an identifiable chronic disability manifested by recurrent episodes of dizziness and passing out, and if so, was asked to identify the most likely diagnosis.  The examiner was also asked to render a medical opinion as to whether it was at least as likely as not that the disability could be attributed to service.  

The examiner opined that there was an identifiable chronic disability manifested by recurrent episodes of dizziness and passing out; however there were multiple etiologies including diabetes mellitus, hypertension, and coronary artery disease.  The examiner indicated that the headache disability was not an etiology for the dizziness.  The examiner noted that it was also possible that the Veteran sustained a head trauma causing while boxing in the military, but it went undocumented; therefore, the examiner could not resolve this issue without resort to mere speculation.  

There is other medical evidence which attributes the syncope to nonservice-connected disabilities.  An April 2002 VA treatment record indicates that the Veteran reported having "falling out" episodes every two to four months since 1950's.  The treating physical noted that the Veteran had never mentioned these episodes to him before. The physician noted that the Veteran was admitted in 1997 for vasovagal syncope.  The Veteran reported having past evaluation with extensive workups including holters and imaging without a clear answer.  The Veteran reported having episodes occur while ambulating although not orthostatic and they occurred usually without warning.  The last episode was 2 months prior.  The assessment in pertinent part was syncopal episodes.  Cardio testing was recommended by the examining physician to determine if arrhythmia or ischemia was an etiology.  
  
The Veteran has not submitted medical evidence to support his lay assertions that he has a current disability manifested by dizziness and fainting that had its clinical onset during service.  

The Veteran is competent to identify an observable manifestation, such as dizziness.  However, he is not competent to render a medical diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

Moreover, his lay statements, the Board finds, are not sufficient to establish a continuity of symptomatology referable to a disability manifested by dizziness or fainting since his period of active duty.  The Veteran is competent to report observable symptoms such as dizziness.  However, the Board does not find the Veteran's statements to be credible.  The Veteran did not report a continuity of dizziness symptoms to VA or to his health care providers until 2002, over 40 years after service separation in 1957.    

However, even if the Board concedes that the Veteran's lay statements have some credibility, competent medical evidence is necessary to establish that the symptoms of dizziness in service and since service are related to active service or a service-connected disability.  

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

The record lacks competent medical evidence which establishes a relationship between the Veteran's report a continuity of dizziness and fainting symptoms since service and the current claimed disability.  Significantly, as discussed in detail above, there is competent medical evidence that establishes that the current disability is due to nonservice-connected disabilities and is not related to active service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a disability manifested by dizziness and fainting.     

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a disability manifested by dizziness and fainting is denied.   

G.  Service connection for a disability manifested by weight loss.  

In the present case, the Veteran asserts that he has a current disability manifested by weight loss.  The service treatment records show that the Veteran was hospitalized in service for three days from September 22 to September 24, 1957.  Her reported having a 33 pound weight loss in five months.  Physical examination was negative.  A disability which caused weight loss was not identified.  The April 1957 discharge examination on indicates that the Veteran denied having recent loss of weight.  

The Veteran has not submitted medical or other competent evidence to support his lay assertions that he has a current disability manifested by weight that had its clinical onset during service.  

The Veteran is competent to identify an observable manifestations, such as losing weight.  However, he is not competent to render a medical diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

The Veteran has not submitted or identified any competent evidence which establishes that he has a current disability manifested by weight loss.  He was afforded a VA examination in June 2011.  A disability manifested by weight loss was not identified.  The June 2011 VA examination report indicates that the Veteran reported that his weight fluctuated between 130 and 150 pounds.  He denied anorexia.  Physical examination revealed that the Veteran was well nourished and well developed.  His weight was 150 pounds. 

VA obtained an additional medical opinion in June 2012.  The VA physician indicated that he reviewed the claims file and all pertinent evidence including newspaper articles which indicates that the Veteran was a boxer in December 1955 to January 1956 and he weighed 126 pounds.  The VA physician stated that the Veteran entered service in 1953 with an entry physical weight of 118 pounds.  There was no weight recorded in association with his hospital admission for a 33 pound weight loss and weakness in September 1953.  The VA physician noted that the Veteran was discharged from the hospital 2 days later and no disease was suspected.  The VA physician indicated that the Veteran boxed in the Air Force at a weight of 126 pounds in 1955 to 1956 and the service discharge physical dated in 1957 indicates that the Veteran's weight was 140 pounds.  It was noted that the Veteran's weight upon VA examination in June 2011 was 150 pounds.  The VA physician concluded that there was no evidence of weight loss related to tuberculosis, hypertension, or diabetes.  

The Court has held that Congress specifically limited service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As discussed, the evidence shows that the Veteran reports that currently, his weight fluctuates between 130 and 150 pounds, but a diagnosis causing this weight loss or fluctuation is not shown.  

The Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. 

Without a pathology to which the symptoms can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, on this record, the Board concludes that service connection for a disability manifested by weight loss is not warranted 

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for a jaw disability is denied.

Service connection for diabetes mellitus type II is denied.

Service connection for hypertension is denied.

Service connection for tuberculosis and any residual disability is denied.

Service connection for an eye disability manifested by macular scarring, loss of visual acuity, and eye strain is denied.

Service connection for a disability manifested by syncope, dizziness, and fainting is denied.

Service connection for a disability manifested by weight loss is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that an examination of the service-connected low back strain is necessary to clarify whether this disability causes neurological manifestations in addition to orthopedic manifestations.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The Board finds that a VA neurological examination is necessary to determine whether a separate compensable rating is warranted for any neurological abnormalities or manifestations due to the service-connected low back strain.  The general rating criteria for spine disabilities indicates that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note 1 (2011).  

There is medical evidence of neurological findings.  The June 2011 VA examination report indicates that the Veteran reported having pain that radiated down his legs and numbness and weakness in his legs.  Examination revealed decreased sensation in the lower extremities.  The examiner did not indicate whether there was a diagnosis of radiculopathy.  The June 2009 VA examination report shows a diagnosis of moderately-severe radiculopathy.  However, the Board notes that this examination was not conducted by a neurologist.  

Thus, additional examination is necessary in order to determine the nature and severity of any separate neurological manifestations due to the service-connected low back disability.  

The RO should conduct a search for any outstanding VA treatment records from the VA Healthcare System referable to the service-connected low back disability since May 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take all indicated action to obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected low back disability since May 2011.   

2.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected low back disability by an examiner with the ability to evaluate neurological disabilities.

The examiner should report all symptoms and manifestations due to the service-connected low back disability.  The examiner should specify there is ankylosis of any portion of the Veteran's spine.  

The examiner should indicate whether there is evidence of any degenerative disc disease and if so, whether the lumbar spine disability causes the degenerative disc disease.  The examiner should report whether the disc disease has required any periods of doctor prescribed bed rest. 

The examiner should also indicate whether the service-connected low back disability causes any neurological manifestations to include disc disease and/or radiculopathy in the lower extremities.  If the service-connected low back disability results in partial or complete paralysis, neuralgia or neuritis of any nerve, the examiner should specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately-severe, or severe.  The examiner should specify the date of onset of any neurological manifestations.  

The examiner should render a medical opinion as to whether the service-connected low back disability renders the Veteran unable to obtain or sustain substantially gainful employment.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


